Exhibit 99.1 CONTACT: David W. Fry Executive Vice President, Treasurer and Chief Financial Officer Flushing Financial Corporation (718) 961-5400 FOR IMMEDIATE RELEASE Flushing Financial Corporation Reports Increased 2010 Third Quarter GAAP Income Due to Legislative Tax Change LAKE SUCCESS, NY – November 3, 2010 -Flushing Financial Corporation (the “Company”) (Nasdaq-GS: FFIC), the parent holding company for Flushing Savings Bank, FSB (the “Bank”), today announced it has revised its net income upward from its previous press release for the three and nine months ended September 30, 2010 due to a change in the New York State and City tax bad debt deduction. The Form 10-Q for such periods will be filed on time and reflect this revision. The following amounts and ratios have increased: · Net income under accounting principles generally accepted in the United States (“GAAP”) increases to $14.6 million and $30.3 million for the three and nine months ended September 30, 2010, respectively, from $9.1 million and $24.8 million, respectively. · Diluted earnings per common share under GAAP increases to $0.48 and $1.00 for the three and nine months ended September 30, 2010, respectively, from $0.30 and $0.82, respectively. · Book value per common share increases to $12.60 at September 30, 2010 from $12.42. · Tangible book value per common share increases to $12.07 at September 30, 2010 from $11.89. · Tangible common equity to tangible assets increases to 8.91% at September 30, 2010 from 8.79%. · The Bank continues to be well-capitalized under regulatory requirements, as tangible and risk-weighted capital ratios increased to 9.26% and 14.22%, respectively, at September 30, 2010, from 9.14% and 14.06%, respectively. Core net income and core diluted earnings per common share for the three and nine months ended September 30, 2010 were unchanged. The New York State legislature passed a rather significant change to New York State and City tax law for thrifts, such as the Bank, by eliminating the long-standing "percentage of taxable income" as a method for determining bad debt deductions. The change in the tax law also eliminated the requirement to recapture tax bad debt reserves if a thrift failed to meet the definition of a thrift institution under New York State and City tax law. The Bank has historically reported in its New York State and City income tax returns a deduction for bad debts based on the amount allowed under the percentage of taxable income method. This amount has historically exceeded actual bad debts incurred by the Bank. Since the Bank has consistently stated its intention to convert to a more “commercial like” bank, which would have previously required the Bank to recapture this excess bad debt reserve if it failed to meet the definition of a thrift under the New York State and City tax law, the Bank had been recording the tax liability related to the possible recapture of the excess tax bad debt reserve. As a result of the legislation passed by the New York State legislature, this tax liability will no longer be required to be recaptured. Therefore, the Bank has reversed approximately $5.5 million of net tax liabilities through income, effective September 30, 2010. This change in tax legislation has no affect on the Company’s effective tax rate. About Flushing Financial Corporation Flushing Financial Corporation is the parent holding company for Flushing Savings Bank, FSB, a federally chartered stock savings bank insured by the FDIC. The Bank serves consumers and businesses by offering a full complement of deposit, loan, and cash management services through its fifteen banking offices located in Queens, Brooklyn, Manhattan, and Nassau County. The Bank also operates an online banking division, iGObanking.com®, which enables the Bank to expand outside of its current geographic footprint. In 2007, the Bank established Flushing Commercial Bank, a wholly-owned subsidiary, to provide banking services to public entities including counties, towns, villages, school districts, libraries, fire districts and the various courts throughout the metropolitan area. Additional information on Flushing Financial Corporation may be obtained by visiting the Company’s website at http://www.flushingbank.com. 1 “Safe Harbor” Statement under the Private Securities Litigation Reform Act of 1995:Statements in this Press Release relating to plans, strategies, economic performance and trends, projections of results of specific activities or investments and other statements that are not descriptions of historical facts may be forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Forward-looking information is inherently subject to risks and uncertainties, and actual results could differ materially from those currently anticipated due to a number of factors, which include, but are not limited to, risk factors discussed in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2009 and in other documents filed by the Company with the Securities and Exchange Commission from time to time. Forward-looking statements may be identified by terms such as “may”, “will”, “should”, “could”, “expects”, “plans”, “intends”, “anticipates”, “believes”, “estimates”, “predicts”, “forecasts”, “potential” or “continue” or similar terms or the negative of these terms. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. The Company has no obligation to update these forward-looking statements. - Revised Financial Statements and Statistical Tables Follow - 2 FLUSHING FINANCIAL CORPORATION and SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Dollars in Thousands Except Per Share Data) (Unaudited) September 30, December 31, ASSETS Cash and due from banks $ $ Securities available for sale: Mortgage-backed securities Other securities Loans: Multi-family residential Commercial real estate One-to-four family ― mixed-use property One-to-four family ― residential Co-operative apartments Construction Small Business Administration Taxi medallion Commercial business and other Net unamortized premiums and unearned loan fees Allowance for loan losses ) ) Net loans Interest and dividends receivable Bank premises and equipment, net Federal Home Loan Bank of New York stock Bank owned life insurance Goodwill Core deposit intangible Other assets Total assets $ $ LIABILITIES Due to depositors: Non-interest bearing $ $ Interest-bearing: Certificate of deposit accounts Savings accounts Money market accounts NOW accounts Total interest-bearing deposits Mortgagors' escrow deposits Borrowed funds Other liabilities Total liabilities STOCKHOLDERS' EQUITY Preferred stock ($0.01 par value; 5,000,000 shares authorized; none issued) - - Common stock ($0.01 par value; 100,000,000 shares authorized; 31,237,874 shares and 31,131,059 shares issued at September 30, 2010 and December 31, 2009, respectively; 31,237,874 shares and 31,127,664 shares outstanding at September 30, 2010 and December 31, 2009, respectively) Additional paid-in capital Treasury stock, at average cost (None and 3,395 at September 30, 2010 and December 31, 2009, respectively) - ) Unearned compensation ) ) Retained earnings Accumulated other comprehensive income (loss), net of taxes ) Total stockholders' equity Total liabilities and stockholders' equity $ $ 3 FLUSHING FINANCIAL CORPORATION and SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Dollars in Thousands Except Per Share Data) (Unaudited) For the three months ended September 30, For the nine months ended September 30, Interest and dividend income Interest and fees on loans $ Interest and dividends on securities: Interest Dividends Other interest income 11 14 33 71 Total interest and dividend income Interest expense Deposits Other interest expense Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Other-than-temporary impairment ("OTTI") charge ) - ) ) Less: Non-credit portion of OTTI charge recorded in Other Comprehensive Income, before taxes - Net OTTI charge recognized in earnings ) - ) ) Loan fee income Banking services fee income Net (loss) gain on sale of loans (6
